Case: 21-50347     Document: 00516228706          Page: 1    Date Filed: 03/08/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         March 8, 2022
                                   No. 21-50347                         Lyle W. Cayce
                                                                             Clerk

   Francette Washington,

                                                            Plaintiff—Appellant,

                                       versus

   Virginia Rodriguez; Andres Garza; Michael Martinez;
   Via Metropolitan Transit,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 5:18-CV-316


   Before Wiener, Graves, and Duncan, Circuit Judges.
   Per Curiam:*
          Francette Washington appeals the district court’s grant of summary
   judgment to the defendants-appellees in an action for retaliation under the
   Family Medical Leave Act (FMLA).             See 29 U.S.C. § 2612.         After




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50347      Document: 00516228706           Page: 2     Date Filed: 03/08/2022




                                     No. 21-50347


   consideration of the briefs, record, and applicable law, the order of the district
   court is AFFIRMED.




                                           2